UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4233


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHONE BRIAN SCALES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., Chief District Judge. (1:16-cr-00295-WO-1)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. Robert Albert Jamison Lang,
Assistant U.S. Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephone Brian Scales appeals the district court’s judgment entered pursuant to his

guilty plea to distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)

(2012). Scales’ counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal but questioning whether

Scales’ sentence is unreasonable.     Scales was advised of his right to file a pro se

supplemental brief, but he has not filed one. We affirm.

       We review Scales’ sentence for both procedural and substantive reasonableness

“under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

(2007). We must ensure that the district court committed no significant procedural error,

such as improperly calculating the Guidelines range. Id. at 51. If there is no significant

procedural error, we then consider the sentence’s substantive reasonableness under “the

totality of the circumstances, including the extent of any variance from the Guidelines

range.” Id. We presume that a sentence within a properly calculated Guidelines range is

reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). A defendant

can rebut this presumption only “by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

       After reviewing the presentence report and sentencing transcript, we conclude that

Scales’ sentence is both procedurally and substantively reasonable. The district court

properly calculated the advisory Guidelines range and sufficiently explained its reasons

for imposing the sentence Scales received. Further, Scales has not made the showing



                                             2
necessary to rebut the presumption of reasonableness accorded his within-Guidelines

sentence.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Scales, in writing, of the right to

petition the Supreme Court of the United States for further review. If Scales requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Scales.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                            3